Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Jack R. Dunn, Appellant                                Appeal from the County Court at Law of
                                                        Harrison County, Texas (Tr. Ct. No. 2018-
 No. 06-19-00036-CV         v.                          10469-CCL).       Memorandum Opinion
                                                        delivered by Chief Justice Morriss, Justice
 Brooke Jennings Parker and Ashley Nicole               Burgess and Justice Stevens participating.
 Jennings, Appellees



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse that portion of the judgment awarding additional statutory
damages of $28,000.00 under the Texas Theft Liability Act and render judgment that Appellees
recover $1,000.00 in additional statutory damages under the Act. We affirm the remainder of the
trial court’s judgment.
       We further order that the appellant, Jack R. Dunn, pay all costs of this appeal.


                                                       RENDERED SEPTEMBER 20, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk